United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waterloo, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
Office of Solicitor, for the Director

Docket No. 07-2036
Issued: March 6, 2008

Oral Argument January 23, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 13, 2006, denying the claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a neurological condition causally related to
a November 26, 2001 influenza vaccine received at the employing establishment.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated January 27, 2005,
the Board found that a conflict existed in the medical evidence regarding causal relationship
between a diagnosed condition and the influenza vaccine. An Office medical adviser, Dr. Daniel
D. Zimmerman, opined that there was no causal relationship between a diagnosed Guillain-Barr
syndrome or chronic inflammatory demyelinating polyneuropathy (CIDP) and the influenza

vaccine. An attending physician, Dr. Alan Fink, opined that appellant’s neurological symptoms
were related to the November 26, 2001 vaccine. The case was remanded for resolution of the
conflict pursuant to 5 U.S.C. § 8123(a). The history of the case is provided in the Board’s prior
decision and is incorporated herein by reference.
The Office referred appellant for examination by Dr. Steven Adelman, a Board-certified
neurologist. In a report dated September 2, 2005, Dr. Adelman provided a history and results on
examination. He stated that Guillain-Barr syndrome and CIDP were immune medicated
neuropathies involving the immune system attacking the bodies own cells and producing
symptoms. Dr. Adelman indicated that viral or bacterial infection may trigger an immune
system response and he noted that in 1976 the swine flu vaccine was associated with a higher
incidence of Guillain-Barr syndrome. Dr. Adelman concluded, “In answer to the question posed
to me certainly this is not an unequivocal correlation but given the time frame of [appellant’s]
influenza vaccine followed within two to three weeks by neurologic illness it does raise what I
believe to be a probability.”
The report of Dr. Adelman was referred to Dr. Zimmerman, the Office medical adviser
previously involved in the case. In a report dated October 16, 2005, Dr. Zimmerman stated that
there had never been a higher incidence of Guillain-Barr syndrome associated with an influenza
vaccine since 1976 to 1977. He asserted that the lack of statistical relationship between the 2001
vaccine and Guillain-Barr syndrome required that the Office “reject the speculative opinion”
from Dr. Adelman.
Following receipt of Dr. Zimmerman’s report, the Office requested clarification from
Dr. Adelman. It specific questions to Dr. Adelman regarding current statistical findings of a
relationship between the 2001 vaccine and Guillain-Barr syndrome, other possible relationships
associated with Guillain-Barr syndrome, the existence of a diagnostic assessment to determine
causal relationship and the presence of objective findings in this case to support causal
relationship. Dr. Adelman responded in a November 21, 2005 report that a search of the Center
for Disease Control website did not reveal any responses regarding flu vaccine in 2001 and
Guillain-Barr syndrome. He stated other relationships included a variety of infectious agents,
such as Epstein Barr and human immunodeficiency virus, but appellant’s history did not indicate
these were relevant. Dr. Adelman stated that there were no diagnostic assessments to determine
causal relationship. Dr. Zimmerman stated that there were no objective findings specific to this
incident of flu vaccination. Dr. Adelman concluded, “As well as within a ‘reasonable degree of
medical certainty,’ I do not believe that his Guillain-Barr syndrome and subsequent CIDP was
related to his flu vaccination of 2001.”
By decision dated December 12, 2005, the Office denied the claim for compensation. It
found that the weight of the evidence was represented by the November 21, 2005 report from
Dr. Adelman. Appellant requested a hearing before an Office hearing representative which was
held on June 28, 2006. By decision dated September 13, 2006, the Office hearing representative
affirmed the December 12, 2005 decision.

2

LEGAL PRECEDENT
With respect to review of medical reports by an Office medical adviser, the Office’s
procedures state, “No report which addresses a conflict should be reviewed by a DMA [district
medical adviser] who was involved in creating the conflict since bias might be inferred from this
action. Arrangements must be made to have another DMA or a physician acting as a consultant
to the Office review the file.”1
ANALYSIS
In this case, there was a conflict between an Office medical adviser, Dr. Zimmerman, and
an attending physician, Dr. Fink.2 As noted above, Office procedures clearly state that, if an
Office medical adviser is involved in creating the conflict, the medical adviser should not review
the impartial medical specialist’s report. When the Office received a medical report from the
physician selected as an impartial medical specialist, Dr. Adelman, it should not have been sent
for review by Dr. Zimmerman. Since Dr. Zimmerman was on one side of the conflict, he should
not have been involved in any further review of the medical evidence.
The Board has recognized that, when a medical report is improperly obtained, it must be
excluded from the record. For example, medical reports obtained through telephone contact by
the Office is excluded from the record,3 as is reports from a second referee when the original
impartial medical specialist should have been asked for clarification.4 The Office’s procedure
manual also recognizes that a report from a physician selected as a referee who regularly
performs fitness-for-duty examinations for the employing establishment should be excluded, as
well as reports from physicians provided with “leading questions” by the Office.5 The Board
finds that the October 16, 2005 report from Dr. Zimmerman was improperly obtained and must
be excluded from the record.
Moreover, the November 21, 2005 report from Dr. Adelman must be excluded. The
claims examiner clearly relied on the medical adviser’s October 16, 2005 report in seeking
clarification and posing specific questions to Dr. Adelman. He asked, for example, that
Dr. Adelman discuss current statistical findings between the 2001 vaccine and Guillain-Barr
syndrome, an issue that was discussed at length by the Office medical adviser. The claims
1

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.5c (March 1994).

2

The Federal Employees’ Compensation Act provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary shall appoint a third
physician who shall make the examination. 5 U.S.C. § 8123(a). The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion of either a second
opinion physician or an Office medical adviser, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case. 20 C.F.R. § 10.321 (1999).
3

See Carlton L. Owens, 36 ECAB 608 (1985).

4

Joseph R. Alsing, 39 ECAB 1012 (1988).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.6
(September 1995).

3

examiner based his request for clarification on the improperly obtained report from the Office
medical adviser. Accordingly, both the Office medical adviser’s report and the supplemental
report from Dr. Adelman will be excluded from the record.
The Board also notes that the October 16, 2005 report from the Office medical adviser
included additional violations of Office procedures. It is well established that an Office medical
adviser should not comment “that the report fails to address or resolve the issue or that the
opinion is speculative.”6 The Board has held that on Office medical adviser’s role is not to act in
an adjudicatory capacity, but to address medical questions.7 A medical adviser should not offer
opinions as to whether a claim or condition should be accepted or rejected. In this case, the
medical adviser’s opinion that the Office should “reject the speculative opinion” of Dr. Adelman
was not in accord with Office procedures and the proper role of an Office medical adviser.
Since the October 16, 2005 report from the medical adviser and the November 21, 2005
report from Dr. Adelman are excluded from the record, this leaves only the September 2, 2005
report from Dr. Adelman for consideration. While appellant urges the Board to consider this
report the weight of the evidence, it finds that it is of diminished probative value. Dr. Adelman
did not provide a rationalized medical opinion on this issue. He referred to the “probability” of
causal relationship, without providing medical rationale. A temporal relationship does not itself
provide medical rationale.8
The case will accordingly be remanded to the Office for further development. The Office
should select a new referee physician and secure a rationalized medical opinion on the issue
presented. After such further development as the Office deems necessary, it should issue an
appropriate decision.
CONCLUSION
The October 16, 2005 report from the Office medical adviser and the November 21, 2005
report from the referee physician were improperly obtained and must be excluded from the
record. The case will be remanded for referral to a new referee physician to properly resolve the
conflict in the medical evidence.

6

Id. at Chapter 3.500.5c.

7

Carlton R. Owens, supra note 3.

8

See Thomas D. Petrylak, 39 ECAB 276, 281 (1987).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 13, 2006 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: March 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

